DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 19, the recitation “at least about” is unclear as  to the metes and bounds of the claimed range.  It is not definite as to what is encompassed by the term “about”.  Note similar indefinite language in each of claims 21-22 and 33-38. 
Regarding claim 38, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 38 recites the broad recitation “A prothesis for wall reinforcement in parietal or visceral surgery”, and the claim also recites “in particular for the treatment of hernias”,  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

	
	 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-23 and 32-38  insofar as definite are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2013/0172915) in view of Cherok et al. (US 7,614,258). 
Regarding claims 19-23, 37 and 38, as seen at least in the embodiment of figure 5, Thomas teaches the prosthetic porous knit (500) substantially as claimed including an arrangement of yarns of biocompatible material ([0027]) defining at least two faces for the knit, said knit provided with barbs (502a, 502b) protruding outwards from the at least two faces.  However, Thomas does not teach the tensile breaking elongation in a warp direction of at least about 50% (70%, 80%, 100%, 108%). In the same field of endeavor Cheok teaches prosthetic porous knit embodiments which have elongations in a warp direction (machine direction) of at least about 50% (e.g. embodiment #1, Table 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different elongations including at least about 50% (70%, 80%, 100%, 108%) for the purpose of providing optimized strength and stretch of the knit fabric for implantation within a patient. Regarding claim 23, as in the embodiment figure 7, the arrangement of yarns includes at least first (10) , second (12), and third yarns (11), the first and second yarns defining a body of the knit and the third yarn defining the barbs. Regarding claim 32, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide an anti-adhesion coating  since the examiner takes Official Notice of anti-adhesion coating for their use in implantable prosthetic porous knits the selection of such a coating would be within the level of ordinary skill in the art for the purpose of preventing adhesion. Regarding claims 33-36,  Thomas does not specifically set forth the tensile elongation at 50 N in a warp direction of at least about 30% (60%, 80%, 85%). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from tensile elongation at 50 N in a warp direction of at least about 30% (60%, 80%, 85%) for the purpose of providing optimized stretch and recovery of the knit fabric when implanted within a patient 







Allowable Subject Matter
Claims 24-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw